
	
		II
		111th CONGRESS
		2d Session
		S. 3983
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2010
			Mr. Voinovich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To authorize the State of Ohio to reprogram grant funds
		  received for intercity passenger rail service pursuant to title XII of the
		  American Recovery and Reinvestment Act of 2009 for other transportation
		  projects.
	
	
		1.Reprogramming of grants funds
			 for transportation projects in OhioNotwithstanding any other provision of law,
			 the State of Ohio is authorized to use any grant funds received from the
			 Federal Railroad Administration for capital projects described in subparagraphs
			 (A) and (B) of section 24401(2) of title 49, United States Code, pursuant to
			 appropriations under title XII of the American Recovery and Reinvestment Act of
			 2009 (Public Law 111–5), for any transportation project described in title 23
			 or 49, United States Code.
		
